Citation Nr: 1101416	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for cardiovascular 
disease and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which declined to reopen a claim for service 
connection for cardiovascular disease (also claimed as 
atherosclerotic cardiovascular disease and hypertension).  

During the pendency of the Veteran's appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a claim includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009).  Review of the claims folder reveals that the 
Veteran has consistently filed separate claims for service 
connection for a cardiovascular disorder and hypertension, to 
include in his original claim and his claim to reopen.  See VA 
Forms 21-526 received March 1980 and May 2007.  In light of the 
foregoing, the claim adjudicated by the RO as service connection 
for cardiovascular disease has been recharacterized as two 
separate issues, as shown on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received 
to reopen a claim for entitlement to service connection for 
hypertension is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  A May 1980 rating decision denied a claim for service 
connection for cardiovascular disease on the basis that the 
service treatment records failed to show that the Veteran was 
ever diagnosed with or treated for cardiovascular disease while 
in service, and that the earliest evidence that he had this 
condition was dated September and October 1979.  

2.  Additional evidence submitted since May 1980 on the issue of 
service connection for cardiovascular disease is new and material 
as it includes evidence that raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran, who has been diagnosed with atherosclerotic 
cardiovascular disease, had service in the Republic of Vietnam 
between January 9, 1962 and May 7, 1975 and is presumed to have 
been exposed to herbicides. 


CONCLUSIONS OF LAW

1.  The May 1980 rating decision that denied the claim for 
service connection for cardiovascular disease is final.  38 
U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1979).

2.  The evidence added to the record subsequent to the RO's May 
1980 rating decision is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  The criteria for service connection for atherosclerotic 
cardiovascular disease have been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for 
atherosclerotic cardiovascular disease.  The RO has declined to 
reopen a claim for cardiovascular disease (also claimed as 
atherosclerotic cardiovascular disease and hypertension) and has 
continued the denial issued in a previous final decision.  The 
Board has an obligation to make an independent determination of 
its jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  

A decision issued by the RO in May 1980 denied service connection 
for cardiovascular disease on the basis that the service 
treatment records failed to show that the Veteran was ever 
diagnosed with or treated for cardiovascular disease while in 
service.  Evidence of record at that time showed that the Veteran 
was diagnosed as having arteriosclerotic cardiovascular disease 
and atherosclerotic cardiovascular disease after service.  The RO 
specifically noted that the earliest evidence that he had this 
condition was dated September and October 1979.  The Veteran was 
informed of this decision by letter dated May 7, 1980, but he did 
not appeal.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 
3.104(a) (1979) (a notice of disagreement (NOD) shall be filed 
within one year from the date of mailing of notification of the 
initial review or determination; otherwise, that determination 
will become final).  An unappealed determination of the agency of 
original jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2010).

The Veteran filed a claim to reopen in May 2007, and this appeal 
ensues from the January 2008 rating decision issued by the 
Nashville, Tennessee, RO, which declined to reopen a claim for 
service connection for hypertensive cardiovascular disease (also 
claimed as atherosclerotic cardiovascular disease and 
hypertension) on the basis that no new and material evidence had 
been submitted.  As noted above, the claims for atherosclerotic 
cardiovascular disease and hypertension are being separately 
adjudicated in this decision.  

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).  If the claimant presents new and 
material evidence, however, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1130 
(West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may 
also be granted on a presumptive basis for certain disorders, to 
be discussed in greater detail below.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Evidence before the RO in May 1980 included the Veteran's service 
treatment records, which were devoid of reference to complaint 
of, or treatment for, any cardiovascular problems.  The evidence 
also included an October 1979 clinical record from Walter Reed 
Army Medical Center, which, in pertinent part, revealed a 
discharge diagnosis of atherosclerotic cardiovascular disease 
manifested by two vessel disease demonstrated on cardiac 
catheterization.  The Veteran was also diagnosed as having 
arteriosclerotic cardiovascular disease.  There was no evidence 
before the RO in May 1980 that the Veteran's cardiovascular 
disease was related to his active service.  

The evidence added to the record since May 1980 includes a 
voluminous amount of medical records, which reveal that the 
Veteran continued to carry diagnoses of ischemic heart disease, 
to include atherosclerotic cardiovascular disease and coronary 
artery disease, after October 1979.  See e.g., September 1986 
record from Letterman Army Medical Center; October 2008 record 
from Huntsville Hospital.  This evidence was not previously of 
record and is thus considered new.  In addition to this new 
evidence, the Board notes that the regulations pertaining to 
service connection on a presumptive basis have been amended since 
the RO issued its May 1980 and January 2008 decisions.  A 
presumption of service connection now exists if a Veteran is 
diagnosed with certain enumerated diseases associated with 
exposure to certain herbicide agents, to include ischemic heart 
disease (including, but not limited to, atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery).  See 38 
C.F.R. §§ 3.307, 3.309 (2010); 38 U.S.C.A. § 1116 (West 2002).  
In light of the foregoing, the medical evidence associated with 
the claims folder after May 1980 is also considered material, as 
it raises a reasonable possibility of substantiating the claim.  
Having found that new and material evidence has been presented 
since the last final denial of the Veteran's claim, the claim for 
service connection for cardiovascular disease is reopened for 
review on the merits.  

A Veteran who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that he 
or she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

The medical evidence of record clearly establishes that the 
Veteran has been diagnosed with ischemic heart disease, diagnosed 
as atherosclerotic cardiovascular disease and coronary artery 
disease.  In addition, it is presumed that the Veteran was 
exposed to herbicide agents while he was stationed in the 
Republic of Vietnam because such service occurred during the time 
frame set out by regulation.  See DD 214 for active duty from May 
1969 to July 1970.  

As the Board has determined that it is presumed the Veteran was 
exposed to herbicides as a result of his service in the Republic 
of Vietnam, and he has been diagnosed with ischemic heart disease 
(diagnosed as atherosclerotic cardiovascular disease and coronary 
artery disease), the Veteran is entitled to service connection 
for these forms of ischemic heart disease on a presumptive basis 
under 38 C.F.R. § 3.309(e).  The Board, therefore, grants the 
claim of entitlement to service connection for atherosclerotic 
cardiovascular disease.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim has been 
granted, the duty to notify and assist has been met to the extent 
necessary.


ORDER

Service connection for atherosclerotic cardiovascular disease is 
granted.  


REMAND

Unfortunately, a remand is required in regards to the remaining 
claim.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

Review of the claims folder reveals that when he filed his 
original claim in March 1980, the Veteran reported receiving 
treatment for hypertension at Luke Air Force Base in Arizona 
between 1974 and 1978.  See VA Form 21-526.  It does not appear 
that any records from this facility were ever requested or 
obtained.  This must be accomplished on remand.  

Review of the claims folder also reveals that the Veteran 
reported receiving treatment from the VA Medical Center (VAMC) in 
Phoenix, Arizona during the 1990s and ending in 2003.  See 
statements in support of claim received in May 2007.  In the 
January 2008 rating decision, the RO reported reviewing records 
from the Phoenix VAMC dated between September 22, 1986 and 
October 2, 1986.  The Board has reviewed the claims folder, but 
has not found these cited records.  Nor does it appear that any 
records from this facility have been requested or obtained, 
though the Board does note that in records printed and submitted 
by the Veteran in November 2007, it appears he was to have 
appointments made at the Phoenix VAMC in 2004.  On remand, the 
RO/AMC should obtain the Veteran's complete treatment records 
from this facility.  

In addition to the foregoing, review of the claims folder also 
reveals that the Veteran submitted appropriate forms authorizing 
his consent for the release of records from two private 
facilities, namely The Heart Clinic and Lincoln Medical Center.  
See VA Forms 21-4142 received in May 2007.  It does not appear 
that the RO took any action to obtain treatment records from 
either facility, though the Board does note that the Veteran 
submitted some records from Lincoln Medical Center.  It is 
unclear, however, whether the records submitted by the Veteran 
from Lincoln Medical Center comprise his entire record.  The 
Board notes that in the VA Form 21-4142 listing Lincoln Medical 
Center, the Veteran reports treatment related to a thyroid 
condition, but also indicates that Dr. Gray has been his family 
doctor since 2003 and that he sees him on a regular basis.  It is 
unclear whether Dr. Gray only treats the Veteran related to his 
thyroid.  As the RO failed to request records from the facilities 
listed in the VA Forms 21-4142, this action must be completed on 
remand.  

Lastly, the Board notes that the Veteran has reported receiving 
benefits from the Social Security Administration (SSA).  See 
statement in support of claim received in August 2007.  A Social 
Security Award Certificate dated May 1980 reflects that the 
Veteran was entitled to disability benefits beginning in February 
1980 and June 1980.  See Form SSA-L30-C1 received May 2007.  The 
medical and legal documents pertaining to this claim have not 
been associated with the claims folder.  The possibility that SSA 
records could contain evidence relevant to the claim on appeal 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claim, 
therefore, must be remanded to obtain these records.  38 C.F.R. § 
3.159(c)(2) (2010).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Make arrangements to obtain the 
Veteran's complete records related to 
treatment for hypertension from Luke Air 
Force Base in Arizona, dated from 1973 to 
1978.

2.  Obtain the Veteran's complete treatment 
records from the Phoenix, Arizona VAMC.  If 
no records can be found, indicate whether 
the records do not exist and whether further 
efforts to obtain the records would be 
futile.

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
The Heart Clinic and Lincoln Medical Center, 
as listed on the VA Forms 21-4142 received 
in May 2007.  

4.  Request all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no records 
can be found, indicate whether the records 
do not exist and whether further efforts to 
obtain the records would be futile.

5.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  Finally, readjudicate the issue of 
whether new and material evidence has been 
received to reopen a claim for entitlement 
to service connection for hypertension.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative, if any, 
should be provided a supplemental statement 
of the case (SSOC), and given an opportunity 
to respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


